DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 9 and 16 objected to because of the following informalities:  
Claim 9 recites “a width gradually decreasing in a direction away from a center of the sealing increases”. It is understood in light of the disclosure that the word “increases” should not be present, as it obfuscates “gradually decreasing”, and therefore “increases” should be removed. 
Claim 16 recites “of plunger”, understood to be a minor typographical error that should read –of the plunger--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20170096314A (cited by applicant), hereinafter KR, in view of Morris (US 5240036).

Regarding claim 1, KR (FIGs 4-5) discloses “A detergent supply device of a washing machine (abstract), the detergent supply device comprising:
a valve housing (142) in communication with a detergent container (140); 
… an opening (101b); 
a plunger (103a) configured to pass through the opening and disposed inside the valve housing (see FIG 5)…; and a sealing (103b) configured to surround a circumference of the plunger (of right stem) to selectively open and close the opening according to the movement of the plunger (opens/closes 101b).”  
KR is silent regarding “a valve housing cap coupled to the valve housing and provided with [an opening] … [a plunger configured to pass through the opening and disposed inside the valve housing] to be guided by the valve housing cap during a movement of the plunger…”
	However, Morris (FIG 1) teaches a spring-loaded reciprocating valve analogous to KR having a valve housing 10, a valve housing cap 38 with an opening 34, and a plunger 14 configured to pass through the opening and disposed inside the valve housing (see FIG 1) to be guided by the valve housing  cap (guide mechanism between 32 and 34) during a movement of the plunger. 
	Therefore it would have been obvious, before the effective filing date, to modify the valve assembly of the detergent supply device of KR to instead be the valve/valve housing assembly of Morris such that the combination teaches “a valve housing cap coupled to the valve housing and provided with [an opening] … [a plunger configured to pass through the opening and disposed inside the valve housing] to be guided by the valve housing cap during a movement of the plunger…”, as taught by Morris, to provide an analogous reciprocating valve having additional guide support (via guides upstream [32/34] and downstream [20-23]).

Regarding claim 2, Morris, as applied to claim 1 above, (FIG 1) further teaches “wherein the valve housing cap (38) further comprises a plunger guide (34) protruding from the opening (12) toward the inside of the valve housing (see FIG 1).”  

Regarding claim 3, Morris, as applied to claim 1 above, (FIG 1) further teaches “wherein the plunger comprises: a first slider (16) configured to be supported by the valve housing (via 20, 22); an intermediate plate (49) combined with the first slider (see FIG 1); and a second slider (32, 52) extending from the intermediate plate toward the opening along a circumference of the intermediate plate (see FIG 1).”  

Regarding claim 4, Morris, as applied to claim 1 above, (FIG 1) further teaches “wherein the valve housing comprises a valve housing rib (26 read on “rib”) protruding from an inner surface of the valve housing (to the left of 30) toward the inside of the valve housing to support the first slider (see FIG 1).”
  
Regarding claim 5, Morris, as applied to claim 1 above, (FIG 1) further teaches “wherein the first slider (16) is formed in a bar shape (is cylindrical, read on “bar shape”) to be supported by the valve housing rib (see FIG 1), and a diameter of the first slider is smaller than a diameter of the intermediate plate (compare widths of 16 and 49 in FIG 2).”  

Regarding claim 6, Morris, as applied to claim 1 above, (FIG 1) further teaches “wherein a diameter of the second slider (32) is smaller than a diameter of the opening (12), and19Docket No.: 2494.1898 the second slider comprises a flange (32, 52 read on “flange”) supported by the valve housing cap (nested in 34) and configured to slide along the valve housing cap according to the movement of the plunger (Column 3 lines 54-57), and a sealing seating groove (annular space defined by 52 and 49, where 50 resides, read on “sealing seating groove” as it is a groove relative to the diameter of 49) provided between the intermediate plate and the flange (see FIGs).”
  
Regarding claim 7, Morris, as applied to claim 1 above, (FIG 1) further teaches “wherein the flange (32, 52) comprises a detergent flow groove (pocket in 32 read on “groove”) to guide a flow of a detergent (flows in 32, out 36).”  

Regarding claim 8, Morris, as applied to claim 1 above, (FIG 1) further teaches “wherein the plunger is configured such that the flange protrudes from the valve housing cap (when 14 is in the open position, 32, 52 would protrude to the right of 38), and the flange is configured to be continuously supported by the valve housing cap, including when the plunger slides into the valve housing (Column 3 lines 54-57, relationship understood to be continuous).”  

Regarding claim 14, Morris, as applied to claim 1 above, (FIG 1) further teaches “further comprising a spring (28) configured to surround the first slider (16) and disposed between the valve housing rib (26) and the intermediate plate (49).”  

Regarding claim 16, KR (FIGs 4-5) discloses “A detergent supply device of a washing machine (abstract), the detergent supply device comprising: 
a valve housing (142) having a first side (left side) in communication with a detergent container (140); 
…
a plunger (103a) disposed inside the valve housing (see FIGs) …; and a sealing (103b) located in the valve housing, disposed in a sealing seating groove (in groove to the right of 103a)…, and configured to selectively open and close the opening according to the movement of the plunger (see FIGs 5-6).”  
KR is silent regarding “a plunger guide provided on a second side of the valve housing, opposite to the first side, and forming an opening; [a plunger disposed inside the valve housing] to be supported by the plunger guide during a movement of the plunger… [a sealing disposed in a sealing seating groove] formed in a circumference of plunger to surround the circumference of the plunger.”
	However, Morris (FIG 1) teaches a spring-loaded reciprocating valve analogous to KR having a valve housing 10, 38, a plunger guide 34 provided on a second side (left side) of the valve housing, opposite to the outlet, and forming an opening, a plunger 14 disposed inside the valve housing to be supported by the plunger guide during a movement of the plunger (Column 3 lines 54-57), and a sealing 50 disposed in a sealing seating groove (annular space defined by 52 and 49, where 50 resides, read on “sealing seating groove” as it is a groove relative to the diameter of 49) formed in a circumference of plunger to surround the circumference of the plunger (see FIG 1). 
	Therefore it would have been obvious, before the effective filing date, to modify the valve assembly of the detergent supply device of KR to instead be the valve/valve housing assembly of Morris such that the combination teaches “a plunger guide provided on a second side of the valve housing, opposite to the first side, and forming an opening; [a plunger disposed inside the valve housing] to be supported by the plunger guide during a movement of the plunger… [a sealing disposed in a sealing seating groove] formed in a circumference of plunger to surround the circumference of the plunger”, as taught by Morris, to provide an analogous reciprocating valve having additional guide support (via guides upstream [32/34] and downstream [20-23]).

Regarding claim 17, Morris, as applied to claim 16 above, (FIG 1) further teaches “wherein the plunger comprises: a sliding bar (16 is cylindrical, read on “bar shape”, slides via 20, 23) configured to be supported by a valve housing rib (26 read on “rib”) protruding from an inner side surface of the valve housing toward the inside of the valve housing (to the left of 30); an intermediate plate (49) combined with the sliding bar (see FIG 1); and a flange (32, 52) extending from the intermediate plate toward the opening (see FIG 1), and the sealing seating groove is disposed between the flange and the intermediate plate (between 32/52 and 49 in FIG 1).”  

Regarding claim 18, Morris, as applied to claim 16 above, (FIG 1) further teaches “wherein the plunger is configured such that the flange protrudes from the opening (when 14 is in the open position, 32, 52 would protrude to the right of 12), and the flange is configured to be continuously supported by the plunger guide, including when the plunger slides into the valve housing (Column 3 lines 54-57, relationship understood to be continuous).”  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR/Morris in view of GEA Tuchenhagen GMBH (WO 2020078772), hereinafter Gea.

KR/Morris, as combined in claim 1, are further silent regarding “further comprising a cover sealing configured to surround the valve housing and a connection portion between the valve housing and the valve housing cap.”
	However, Gea (FIG) teaches a reciprocating valve analogous to KR/Morris having a valve housing 2 and valve housing cap 3, further comprising a “cover sealing” 29 (performs seal by tightening 18) surrounding the housing 2 and cap 3, and a “connection portion” 17, 27, 28 between the housing 2 and cap 3.
	Therefore it would have been obvious, before the effective filing date, to modify the valve assembly of KR/Morris with “a cover sealing configured to surround the valve housing and a connection portion between the valve housing and the valve housing cap” as taught by Gea, to provide an assembly feature that fixes the housing and cap together that is distinct from the housing and cap, for ease of replacement/maintenance of components (i.e. connection means can be replaced without having to replace the entire housing or cap).  

Claim(s) 9-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR/Morris in view of Wildfang (US 4862913).

Regarding claim 9, Morris, as applied to claim 1 above, (FIG 1) further teaches “wherein the sealing is formed in a ring shape (50 is a ring)…” 
KR/Morris are silent regarding “and comprises a first sealing portion having a constant width and a second sealing portion positioned outside the first sealing portion and having a width gradually decreasing in a direction away from a center of the sealing increases.” Morris instead has a toroid-shaped seal.
However, Wildfang (FIG 2) teaches a sealing ring 9 of a reciprocating valve analogous to KR/Morris having a first sealing portion (middle area, enclosed between 5 and 23) having a constant width (center region is a constant width via flat shaping from 5, 23) and a second sealing portion  (outer area that extend radially out from 5) positioned outside the first sealing portion (as defined) and having a width gradually decreasing in a direction away from a center of the sealing (width decreases radially outward from center of 9).
Therefore it would have been obvious, before the effective filing date, to modify the shape of the sealing ring of KR/Morris such that it “comprises a first sealing portion having a constant width and a second sealing portion positioned outside the first sealing portion and having a width gradually decreasing in a direction away from a center of the sealing increases”, as taught by Wildfang, as applying a known alternative shape to an analogous structure to achieve the same expected result (sealing ring) would be within routine skill in the art. One benefit would be to utilize a ring tightly embedded with the plunger for a tighter seal connection. 
Regarding claim 10, Wildfang, as applied to claim 9 above, (FIG 2) further teaches “wherein the second sealing portion is formed in either a straight line or a curved line (curved in FIG 2).”  

Regarding claim 11, Wildfang, as applied to claim 9 above, (FIG 2) further teaches “wherein the second sealing portion is provided to be symmetrical (outer curved portion of 8 understood to have symmetry about its horizontal centerline).”  

Regarding claim 12, Wildfang, as applied to claim 9 above, (FIG 2) further teaches “wherein the first sealing portion is configured to be inserted into the sealing seating groove (between 5 and 23 in FIG 2)…” 
KR/Morris/Wildfang do not explicitly teach “and the sealing is configured such that a height of a portion in contact with the opening is in a ratio from approximately 0.4 to approximately 0.6 compared to a thickness of the sealing in a radial direction of the sealing.”
It would have been obvious, before the effective filing date, to modify the dimensions (or relative dimensions) of the sealing of KR/Morris/Wildfang such that “and the sealing is configured such that a height of a portion in contact with the opening is in a ratio from approximately 0.4 to approximately 0.6 compared to a thickness of the sealing in a radial direction of the sealing”, as the prior art combination already teaches the structure/function of a sealing ring, and changing the dimensions/shape to achieve the same result of said structure would be within routine skill in the art. One benefit in this case would be to design the sealing ring such that it creates a substantial seal with the opening while also being substantially supported within the sealing groove, for a consistent seal. 

Regarding claim 19, Morris, as applied to claim 16 above, (FIG 1) further teaches “wherein the sealing is formed in a ring shape (50 is a ring)…” 
KR/Morris are silent regarding “and comprises a first sealing portion having a constant width and a second sealing portion positioned outside the first sealing portion and having a width gradually decreasing in a direction away from a center of the sealing increases.” Morris instead has a toroid-shaped seal.
However, Wildfang (FIG 2) teaches a sealing ring 9 of a reciprocating valve analogous to KR/Morris having a first sealing portion (middle area, enclosed between 5 and 23) having a constant width (center region is a constant width via flat shaping from 5, 23) and a second sealing portion  (outer area that extend radially out from 5) positioned outside the first sealing portion (as defined) and having a width gradually decreasing in a direction away from a center of the sealing (width decreases radially outward from center of 9).
Therefore it would have been obvious, before the effective filing date, to modify the shape of the sealing ring of KR/Morris such that it “comprises a first sealing portion having a constant width and a second sealing portion positioned outside the first sealing portion and having a width gradually decreasing in a direction away from a center of the sealing increases”, as taught by Wildfang, as applying a known alternative shape to an analogous structure to achieve the same expected result (sealing ring) would be within routine skill in the art. One benefit would be to utilize a ring tightly embedded with the plunger for a tighter seal connection.

Regarding claim 20, Wildfang, as applied to claim 19 above, (FIG 2) further teaches “wherein the second sealing portion is formed in either a straight line or a curved line (curved in FIG 2), and the second sealing portion is provided to be symmetrical (outer curved portion of 8 understood to have symmetry about its horizontal centerline).”
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, KR (FIG 6) discloses “wherein the plunger is configured such that a pressing part (41) outside the detergent supply device presses the plunger.”
However, KR/Morris, as combined in intervening claim 3, are silent regarding “[a pressing part outside the detergent supply device presses] the intermediate plate of the plunger, and further comprises a pressing part guide protruding from a center of the intermediate plate toward the opening.”
KR/Morris are understood to be the closest prior art of record for the above limitation. No prior art alleviates the deficiencies of KR/Morris, and said modification in theory would require undue hindsight reasoning where the combination would read on claim 13 and still have all the requirements of the intervening claims. Therefore, claim 13 in non-obvious.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Shen (US 20050279413), Martin (US 20090183782), Hu et al (US 20150362085), and Dunaway (US 2578994).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753